          Case 6:20-cv-00065-CCL Document 12 Filed 10/29/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MONT ANA

                              HELENA DIVISION



 HUGUETTE NICOLE YOUNG,                                CV-20-65-H-CCL

                                Plaintiff,

    vs.                                                      Order

 TIM FOX, in his official capacity as
 Attorney General of the State of
 Montana,

                              Defendant.

      Before the Court is Plaintiff Huguette Nicole Young's "Motion to Reopen

this Case; to Reconsider Plaintiffs Application to Proceed IFP; and to Narrow

IDP Issues Ahead of a Potential Appeal." The Court entered an order denying

Plaintiffs motion to reconsider its September 11, 2020, order and ordering her

case dismissed without prejudice on October 21, 2020. (Doc. 9). The dismissal

without prejudice was based on Plaintiffs failure to file a properly supported in

forma pauperis application on or before October 19, 2020, as ordered by the Court

on September 11, 2020. (Doc. 7).
           Case 6:20-cv-00065-CCL Document 12 Filed 10/29/20 Page 2 of 2



      Plaintiff is free to file a properly supported motion to proceed in forma

pauperis and lodge a proposed complaint in a new case, but not in this case, which

has been closed. In its October 21, 2020, order, the Court certified pursuant to

Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure that Plaintiff is not

entitled to proceed on appeal in forma pauperis because she had not presented

sufficient information to allow the Court to find that she is indigent. Plaintiff is

advised to review Rule 24(a)(5) to determine her time limit for filing a motion to

proceed in forma pauperis in the United States Court of Appeals for the Ninth

Circuit.

      IT IS HEREBY ORDERED that Plaintiff's motion to reopen this case

(Doc. 11) is DENIED.

      Dated this   t;--
                      ~ay of October, 2020.


                                    ~/!,
                                    \~IL
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                     Page 2 of 2
